Title: Jay’s Treaty, [7 March] 1796
From: Madison, James
To: 


[7 March 1796]

   
   After Washington proclaimed the Jay treaty to be ratified on 29 February and sent it to Congress the next day, Livingston (New York) opened the Republican attack on 2 March by calling for Jay’s correspondence and instructions. The House seemed reluctant to take up the issue, so Livingston raised it again, on 4 and 7 March, the second time amending his original motion to except such papers “as any existing negotiation may render improper to be disclosed.” Commencing the debate on 7 March, Federalist speakers opposed Livingston’s request and questioned his motives for making it, implying that he wished to derange the government or possibly even to impeach the president. Livingston and his Republican colleagues argued that they sought information only (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 400–401, 419, 424, 426–37).


Mr. Madison admitted that every proposition however distantly related to a question on the Treaty, drew from the importance of that subject considerable importance to itself. In a discussion of this subject, he felt strongly the obligation of proceeding with the utmost respect to decorum, delicacy to the other departments of government, and at the same time fidelity and respect for his constituents. The proposition now before the house, he conceived, might be considered as closely connected with this important question: Whether the general power of making treaties supercedes the power of the house of representatives particularly specified in the Constitution, so as to take to the executive all deliberative will, and leave the house only an instrumental agency? He was not satisfied whether it was expedient at this time to go into a consideration of this very important question. If gentlemen were not disposed to press it, he would attempt to throw the resolution into such form as not to bear even the appearance of encroaching on the constitutional rights of the executive. The resolution, in the form in which it was first presented, was liable to objection. The mover had removed that objection, by adding an exception to it. He wished to submit, whether the resolution would not be further improved by introducing the following words in lieu of those proposed in addition by the member from New-York: “Except so much of said papers as, in his judgment, it may not be consistent with the interest of the United States at this time to disclose.” He moved those words as an amendment after striking out those brought forward by the gentleman from New-York.
